Title: From Thomas Jefferson to Martha Jefferson, 19 March 1784
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            Dear Patsy
            Annapolis Mar. 19. 1784.
          
          It is now very long since I have had a letter from you. I hope you continue in good health, and attention to the several objects for which I placed you in Philadelphia. I take for granted you go on with your music and dancing, that when your French master can attend, you receive his instructions, and read by yourself when  he cannot. Let me know what books you have read since I left you, and what tunes you can play. Have you been able to coax Cimetiere to continue? Letters by yesterday’s post inform me your sisters are well. I inclose you a letter I received from Dear Polly. I send herewith Mr. Zane’s present of the looking glass which I dare say he intended for you. Wait upon Mrs. House and let her know, if she should not have heard from Mrs. Trist lately, that we have received a letter from her by a gentleman immediately from Fort Pitt. She is very well and expects to leave that place about the first of April. Present me in the most friendly terms to your patroness Mrs. Hopkinson & be assured of the love with which I am Dr. Patsy Yours affectionately,
          
            Th: Jefferson
          
          
            Mr. Maury will deliver you this, who is lately from Virginia and is my particular friend.
          
        